Name: Commission Regulation (EEC) No 3599/83 of 20 December 1983 on communication of information concerning the withdrawal prices applied by producers' organizations in the fishing industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357 /22 Official Journal of the European Communities 21 . 12 . 83 COMMISSION REGULATION (EEC) No 3599/83 of 20 December 1983 on communication of information concerning the withdrawal prices applied by producers' organizations in the fishing industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Articles 9 (5) and 31 thereof, Whereas the purpose of communicating the informa ­ tion specified in Article 9 (4) of Regulation (EEC) No 3796/81 is to keep the Commission informed of action taken by producers ' organizations at regional level to regularize prices at the production stage ; whereas the relevant information should be communi ­ cated to the Commission as soon as possible and in accordance with a standard method ; Whereas the work of producers' organizations and the application of the systems of financial compensation and carry-over premiums constitute a major factor in the implementation of the common organization of the market in fishery products ; whereas provision should be made for rules of communication to facili ­ tate the monitoring, by the Commission , of the work of such organizations and the application of the said system ; Whereas this Regulation is to replace Commission Regulation (EEC) No 2517/70 (2) ; whereas that Regu ­ lation must therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products , HAS ADOPTED THIS REGULATION : 3 . Where a producer organization applies for at least two consecutive weeks in respect of a product category an autonomous withdrawal price :  which is more than 10 % below the Community withdrawal price , or  which is equal to or greater than the guide price , Member States shall notify the Commission forthwith of the amount of the withdrawal price, the period during which it is to apply and the product category concerned . Article 2 Where the withdrawal price in respect of a product specified in Annex I is fixed by an association of several producers' organizations, the name and regis ­ tered address :  of the association ,  of each producers' organization which intends to apply the price system notified , must be specified in the communication referred to in Article 1 . Article 3 1 . Member States shall communicate to the Commission each month , at the latest at the end of the sixth week following the month in question , the quantities of products withdrawn from the market at :  the Community withdrawal price, specifying also where applicable the regionalized withdrawal price , and  the autonomous withdrawal price . The principal product categories concerned must be indicated for each product withdrawn . 2 . After the end of the fishing year but not later than five months after the beginning of the following fishing year, Member States shall notify the Commis ­ sion in accordance with Annex II of the quantities of products for which financial compensation and carry ­ over premium was paid , in accordance with Articles 13 and 14 of Regulation (EEC) No 3796/81 . Article 4 Regulation (EEC) No 2517/70 is hereby repealed . Article 5 Artide 1 1 . The information specified in Article 9 (4) of Regulation (EEC) No 3796/81 shall be communicated to the Commission by Member States as laid down in Annex I not later than one month after the beginning of the fishing year during which the withdrawal prices are applicable . 2 . Any change in the information communicated in accordance with paragraph 1 , subject to the provisions of paragraph 3 , must be notified to the Commission by the Member States without delay . (') OJ No L 379 , 31 . 12 . 1981 , p. 1 . This Regulation shall enter into force on 1 January 1984 .( 2) OJ No L 271 , 15 . 12 . 1970 , p . 14. 21 . 12 . 83 No L 357/23Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission No L 357/24 Official Journal of the European Communities 21 . 12 . 83 ANNEX I Member State : Application of withdrawal prices in the fishery products sector during the 19 .. marketing year by producers ' organization (name and address) : Area of activity : 1 2 3 Products listed in Annex I (A) and (D) to the basic Regulation for which the Community withdrawal prices (Article 12 of the said Regulation) are applied , distinguishing the products for which regional with ­ drawal prices are applied (Article 1 2 (2) of the basic Regulation) Where appropriate , the product categories for which the Community withdrawal prices are applied selec ­ tively or for which a ban on sale is applied (Article 13 ( 1 ) (d) of the basic Regulation ) Products listed in Annexes 1 to IV for which an autonomous withdrawal price (Article 9 ( 1 ) of the basic Regulation) is applied, for all categories of product or products concerned together with the type of presentation and sales packaging Selective application Ban on sale 21 . 12. 83 Official Journal of the European Communities No L 357/25 ANNEX II Member State : Application of the Community withdrawal price in the fishery products sector during the 19 .. marketing year by the following producers' organization (name and address) : Product Quantities put up for sale during the marketing year (Column 1 of Annex I to Regulation (EEC) No 3137/82) Total withdrawals (Column 5 of Annex I to Regulation (EEC) No 3137/82) Total carry-overs (Column 6 of Annex I to Regulation (EEC) No 3137/82)